NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-OCT-2020
                                            09:08 AM
                                            Dkt. 53 ODSD


                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


               CHRIS SLAVICK, Petitioner-Appellant, v.
                STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
         (S.P.P. NO. 1PR191000014; CR. NO. 1PC041001534)


                      ORDER DISMISSING APPEAL
        (By:   Ginoza, Chief Judge, Leonard and Chan, JJ.)
          Upon review of the record, it appears that:
          (1) On February 15, 2020, self-represented Petitioner-
Appellant Chris Slavick (Slavick) filed the notice of appeal;
          (2) The opening brief was due on a third extension on
or before August 17, 2020;
          (3) Slavick failed to file the opening brief or request
another extension of time;
          (4) On September 24, 2020, the appellate clerk notified
Slavick that the time for filing the opening brief had expired,
the matter would be called to the court's attention on October 5,
2020, for appropriate action, which could include dismissal of
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the appeal, under Hawai#i Rules of Appellate Procedure Rule 30,
and Slavick could request relief from default by motion; and
          (5) Slavick took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, October 29, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2